PER CURIAM:
Ishia Cason appeals the district court’s order dismissing her civil complaint challenging the seizure of a vehicle subject to forfeiture. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cason v. Holder, No. 1:11-cv-01304-ELH, 2011 WL 4537861 (D.Md. Sept. 27, 2011). We deny Cason’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.